 

 

 

FILED

FEB 1 2.2020

CLERK, U.S. DISTRICT COURT

EAS ra a OF CALIFORNIA
PUTY CLERK

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case No: 1:19-CR-00256-6-NONE-SKO
)
Plaintiff, ) ORDER
) APPOINTING COUNSEL
VS. )
)
QUINTIN BROWN, )
)
Defendant. )
)

 

The above named Defendant has, under oath, sworn or affirmed as to his financial
inability to employ counsel or has otherwise satisfied this Court that he is financially unable to
obtain counsel and wishes counsel be appointed to represent him. Therefore, in the interests of
justice and pursuant to the U.S. ConsT., amend VI and 18 U.S.C. § 3006A,

IT IS HEREBY ORDERED that Harry M. Drandell be appointed to represent the above
defendant in this case effective nunc pro tunc to February 4, 2020.

This appointment shall remain in effect until further order of this court.

DATED: 2/12/2020 |

HON. SHEILA K. OBERTO ~
United States Magistrate Judge

 

 

 
